Citation Nr: 0841699	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  06-11 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Authorization and 
Payment Center 
in Fort Harrison, Montana


THE ISSUE

1.  Whether the claim for VA payment or reimbursement for the 
cost of unauthorized medical service provided at University 
of Utah Hospital in Salt Lake City from April 23, 1999, to 
April 24, 1999, was timely filed.

2.  Entitlement to VA payment or reimbursement of 
unauthorized medical expenses incurred at private medical 
facilities from October 31, 1999, to November 4, 1999, 
November 4, 1999, to November 13, 1999, and November 23, 
1999, to November 24, 1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran who served on active duty from February 1952 to 
January 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Network Authorization and Payment 
Center in Forth Harrison, Montana (NAO) which denied payment 
of medical expenses incurred at private facilities from April 
23, 1999, to April 24, 1999, October 31, 1999, to November 4, 
1999, November 4, 1999, to November 13, 1999, and November 
23, 1999, to November 24, 1999. 

The veteran requested a hearing before a Veterans Law Judge 
at the RO in April 2006.  In October 2006, the veteran 
withdrew his request for such hearing.  


FINDINGS OF FACT

1.  The veteran is not in receipt of service connection for 
any disability.  

2.  A claim for payment or reimbursement of unauthorized 
medical services provided to the veteran by a private medical 
facility from April 23, 1999, to April 24, 1999, was first 
received in November 2003, more than two years after the date 
the veteran was discharged from the facility that furnished 
the treatment.

3.  The care and services rendered to the veteran at non-VA 
medical facilities from October 31, 1999, to November 4, 
1999, November 4, 1999, to November 13, 1999, and November 
23, 1999, to November 24, 1999, were not authorized in 
advance and were not for the purpose of treating an 
adjudicated service-connected disability.

CONCLUSIONS OF LAW

1.  The claim for payment or reimbursement of unauthorized 
medical services provided at a private medical facility from 
April 23, 1999, to April 24, 1999, was not timely filed.  38 
U.S.C.A. § 1728 (West & Supp. 2008); 38 C.F.R. § 17.126 
(2008).

2.  The criteria for payment or reimbursement of unauthorized 
non-VA medical expenses incurred at a private medical 
facilities from October 31, 1999, to November 4, 1999, 
November 4, 1999, to November 13, 1999, and November 23, 
1999, to November 24, 1999, were not met.  38 U.S.C.A. § 1728 
(West 2002 & 2008); 38 C.F.R. § 17.120 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

A.  Unauthorized Medical Expenses Incurred from April 23, 
1999, 
to April 24, 1999

The veteran was appropriately notified of the legal 
requirements pertaining to the adequacy of his claim in a 
March 2004 and subsequent letters, and he responded with 
evidence and arguments regarding whether his claim was timely 
filed.  Therefore, general due process considerations have 
been complied with.  See 38 C.F.R. § 3.103.  

B.  Unauthorized Medical Expenses Incurred from October 31, 
1999, to 
November 4, 1999, November 4, 1999, to November 13, 1999, 
and November 23, 1999, to November 24, 1999

When the interpretation of a statute is dispositive of the 
issue on appeal, neither the VA's duty to notify nor duty to 
assist provisions are implicated.  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).  The veteran was appropriately 
notified of the legal requirements pertaining to his claim in 
a March 2004 and subsequent letters, and he responded with 
evidence and arguments regarding his claim.  Therefore, 
general due process considerations have been complied with.  
See 38 C.F.R. § 3.103

II.  Analysis

A.  Unauthorized Medical Expenses Incurred from April 23, 
1999, 
to April 24, 1999

Under VA laws and regulations, certain requirements must be 
satisfied in order for favorable consideration of a claim for 
payment or reimbursement of unauthorized medical expenses.  
However, a threshold requirement is that such a claim be 
filed within a specific time period.  Under VA laws and 
regulations in effect at the time the veteran received 
medical services in April 1999, the time limit for filing a 
claim for payment or reimbursement of unauthorized medical 
services was two years.  See 38 C.F.R. § 17.126(a). 

The veteran contends that his claim for VA payment or 
reimbursement for the cost of unauthorized medical service 
provided at University of Utah Hospital in Salt Lake City, 
Utah, from April 23, 1999, to April 24, 1999, was timely 
filed.  He stated that his wife notified the VA of this claim 
within a few months of the private admission through his 
representative at the time, The American Legion.  
Unfortunately, his wife died in a tragic accident and 
therefore, additional evidence cannot be obtained from her.  
However, the veteran also maintains that he, and an 
individual who helped him in this matter, repeatedly 
submitted the April 1999 private hospital bill with written 
requests for reimbursement to the VA within two years 
thereafter.  He also contends that he made multiple telephone 
requests to the VA for such reimbursement within two years 
thereafter.  He believes that he should not be penalized for 
either the gross negligence or intentional misconduct of VA 
officials in this matter.  

The date of filing any claim for payment or reimbursement of 
the expenses of medical care and services not previously 
authorized shall be the postmark date of a formal claim, or 
the date of any preceding telephone call, telegram, or other 
communication constituting an informal claim.  38 C.F.R. § 
17.127.  The information on file shows that, in November 
2003, the veteran telephoned the NAO regarding the claim at 
issue, which is more than two years after the treatment date 
in April 1999.

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  Ashley v. Derwinski, 2 Vet. App. 
307 (1992) (quoting United States v. Chemical Foundation, 272 
U.S. 1, 14-15 (1926).  Therefore, it must be presumed that VA 
officials properly discharged their official duties by 
properly handling all written and telephone claims submitted 
in this matter.  The presumption of regularity is not 
absolute; it may be rebutted by the submission of "clear 
evidence to the contrary."  Id.  The contentions of the 
veteran and others that the VA was contacted within months of 
April 1999, and multiple times within two years, do not 
constitute the type of clear evidence to the contrary which 
would be sufficient to rebut the presumption of regularity.  
Jones v. West, 12 Vet. App. 98 (1999).

As will be discussed in detail below, even if a claim for 
reimbursement were timely made, reimbursement would not be 
granted as the veteran was not service connected for any 
disability.

Because the veteran's claim was not timely filed, the Board 
lacks jurisdiction to adjudicate the claim, and the appeal as 
to this claim must be dismissed. 

B.  Unauthorized Medical Expenses Incurred from October 31, 
1999, to 
November 4, 1999, November 4, 1999, to November 13, 1999, and 
November 23, 1999, to November 24, 1999

The veteran was admitted to St. Vincent Healthcare in 
Billings, Montana, on October 31, 1999, with a mucopyocele of 
the right sphenoid sinus.  The Fort Harrison, Montana, VA 
Medical Center (MC) was notified of the admission the next 
day by a St. Vincent Healthcare employee.  According to the 
Salt Lake City, Utah, VAMC Computerized Patient Record System 
(CPRS) notes, on November 3, 1999, the St. Vincent Healthcare 
discharge planner was informed that the veteran was not 
eligible for VA reimbursement of the travel costs to a VA 
medical facility, and therefore, it would be less costly for 
the veteran to be transferred to the Fort Harrison VAMC 
rather than the Salt Lake City VAMC.  The discharge planner 
stated that the transfer would be discussed with the 
veteran's family.  Later that day, the discharge planner 
informed the Salt Lake City VAMC transfer coordinator of the 
veteran's decision to stay at the private facility.  

Cynthia A. Kennedy, M.D., at St. Vincent Healthcare informed 
the VA that the veteran would be undergoing a magnetic 
resonance imaging (MRI) on November 4, 1999.  A VA physician 
at the Salt Lake City VAMC stated that, pending the results 
of the MRI and the availability of a bed at the VAMC, the 
veteran would be accepted for transfer to that VAMC.  On 
November 5, 1999, the Salt Lake City VAMC transfer 
coordinator contacted St. Vincent Healthcare to obtain the 
results of the veteran's MRI.  The transfer coordinator was 
informed that the veteran was transferred to the University 
of Utah Hospital and underwent surgery for trans-sphenoidal 
drainage of a sphenoid mucopyocele.  On November 13, 1999, 
the veteran was discharged from the University of Utah 
Hospital to a skilled nursing facility.  

On November 23, 1999, the veteran was again admitted to the 
University of Utah Hospital by air ambulance due to 
hypotension and altered mental status.  On November 24, 1999, 
the veteran was transferred to the Salt Lake City VAMC.

In a letter dated in July 2005, Dr. Kennedy stated that she 
decided on November 4, 1999, to have the veteran undergo 
surgery at the University of Utah Hospital because the Fort 
Harrison VAMC could not provide the complex surgery and 
emergent care that the veteran required.  

The veteran is seeking reimbursement for the portion of the 
costs of medical treatment not paid by Medicare received 
during admissions to St. Vincent Healthcare from October 31, 
1999, to November 4, 1999; and University of Utah Hospital 
from November 4, 1999, to November 13, 1999, and November 23, 
1999, to November 24, 1999.  He is not service connected for 
any disability.  

It is neither contended, nor suggested by the record, that 
the veteran had any prior authorization from VA to receive 
the medical care he was provided from October 31, 1999, to 
November 4, 1999, November 4, 1999, to November 13, 1999, and 
November 23, 1999, to November 24, 1999.  The veteran 
contends that, due to the sudden onset of his condition prior 
to these admissions, obtaining advance authorization for 
these private hospital admissions was impossible, and any 
delay in treatment would have been life threatening.  

The veteran also notes that he is a radiation-exposed veteran 
as he participated in Operation UPSHOT-KNOTHOLE, an atomic 
bomb test conducted in 1953.  He essentially believes that 
this inservice radiation caused his sinus tumor, but he did 
not request service connection because no one ever informed 
him of the potential health risks of radiation exposure.  

Generally, to be entitled to payment or reimbursement of 
medical expenses incurred at a non-VA facility, a claimant 
must satisfy three conditions.  There must be a showing that:

(a) The care and services rendered were 
either:

(1) for an adjudicated service- connected 
disability, or

(2) for a non-service-connected 
disability associated with and held to be 
aggravating an adjudicated service-
connected disability, or

(3) for any disability of a veteran who 
has a total disability, permanent in 
nature, resulting from a service-
connected disability, or

(4) for any injury, illness, or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
and who is medically determined to be in 
need of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)) (2000); 
and

(b) The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities 
were feasibly available and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.

If any one of the foregoing requirements is lacking, the 
benefit sought may not be granted.  See 38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120; Zimick v. West, 11 Vet. App. 45, 49 
(1998).  In this case, there is no indication that the 
medical treatment the veteran received from October 31, 1999, 
to November 4, 1999, November 4, 1999, to November 13, 1999, 
and November 23, 1999, to November 24, 1999, was for a 
service-connected disability.  He fails to meet the first of 
the three criteria under 38 U.S.C.A. § 1728 and 38 C.F.R. § 
17.120 for entitlement to reimbursement or payment by VA of 
the cost of unauthorized medical treatment.  Therefore, 
consideration of the emergent nature of the veteran's 
condition, the availability of VA facilities, or the 
reasonableness of not obtaining prior VA authorization for 
use of the private facility is not necessary.  

Payment or reimbursement for emergency services for non-
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1003, which was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law No. 106-177.  
However, the provisions of the Millennium Act became 
effective as of May 29, 2000, subsequent to the treatment at 
issue.  

In summary, the record shows that the veteran was not 
eligible for treatment under Section 1728.  Accordingly, the 
claim for reimbursement lacks legal merit, and must be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

The veteran's claim for payment or reimbursement of 
unauthorized medical expenses incurred at University of Utah 
Hospital from April 23, 1999, to April 24, 1999, was not 
timely filed; the claim is dismissed.

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at private medical facilities from 
October 31, 1999, to November 4, 1999, November 4, 1999, to 
November 13, 1999, and November 23, 1999, to November 24, 
1999, is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


